24 N.J. Super. 574 (1953)
95 A.2d 153
EDWINA YEWELL MUNGER, RESPONDENT AND CROSS-APPELLANT,
v.
CLARENCE A. MUNGER, APPELLANT AND CROSS-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued February 2, 1953.
Decided February 18, 1953.
*575 Before Judges EASTWOOD, BIGELOW and JAYNE.
Mr. Meyer L. Sakin argued the cause for respondent and cross-appellant.
Mr. Walter S. Keown argued the cause for appellant and cross-respondent.
PER CURIAM.
Except in the detail mentioned below, the judgment will be affirmed for the reasons expressed in the Chancery Division by Judge Burton, whose opinion is reported at 21 N.J. Super. 49 (1952). We might add, with reference to the defense of laches, that "a present and continuing offense is * * * the basis of a decree for separate maintenance. Defendant still abandons his wife. The *576 continuance of the offense raises anew his obligation to support her." Baumgarten v. Baumgarten, 107 N.J. Eq. 274 (Ch. 1930).
Considering all the factors in the situation, we find that the counsel fee allowed to the wife in the Chancery Division should be increased by the sum of $1,000. The wife's taxed costs on the appeals, including a counsel fee of $750, should be charged against her husband. Let there be a judgment accordingly.